DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, 10, 12, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2017/0093079 (published 30 March 2017) (“Wagman”) and US Patent Application Publicaiton 2012/0023704 (published 02 February 2012) (“Case”).
Claims 2, 3 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wagman; Case and JP H11-162154 (published 18 June 1999) (“Tsuchiya”).
Claims 4–6, 14, 16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wagman; Case; Tsuchiya and US Patent Application Publication 2017/0235355 (published 17 August 2017) (“Alshinnawi”).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wagman; Case; Tsuchiya and US Patent Application Publication 2017/0152098 (published 01 June 2017) (“Chow”) and US Patent Application Publication 2008/0089547 (published 17 April 2008) (“Young”).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wagman; Case; Tsuchiya and Young.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wagman; Case and InterfaceBus.com, Universal Serial Bus—USB Interface, http://www.interfacebus.com/USB-Interface-Description.html (archived by the WayBackMachine on 10 April 2011) (“InterfaceBus.com”).
Claim 1 is drawn to “an earphone box.” The following table illustrates the correspondence between the claimed earphone box and the Wagman reference.
Claim 1
The Wagman Reference
“1. (Original) An earphone box,
The Wagman reference describes a case 100 for a pair of wireless earbuds 115a, 115b. Wagman at ¶ 117, FIG.1.
“wherein the earphone box comprises a box body and a box cover,
Case 100 includes a housing 105, or box body, and a lid/cover 120. Id. at ¶¶ 117, 118, FIG.1.
“the box body is for containing an earphone and is connected to the box cover through a rotating shaft, and
Housing 105 contains earbuds 115a, 115b. Id. It also connects to lid/cover 120 through a spring-actuated, over-center mechanism 2220 that includes a pivotable joint 2230. In another example, lid 120 is connected with a hinge 1317, but 
Lid 120 rotates around joint 2230, suggesting that joint 2230 is a fixed shaft, not a rotating shaft. See id. at ¶ 193, FIG.22B.
,
Lid/cover 120 rotates relative to body/housing 105. Id. at ¶¶ 192–197, FIGs.22A–22D. Mechanism 2220 mechanically retains lid/cover 120 in a stable open or closed position due to the interaction between spring-loaded arm 2235 and extension 2225. Id. In the magnetic embodiment, elements 1320a, 1320b, 1315a and 1315b provide the stability. Id. at ¶¶ 178–191, FIGs.13–21.
“wherein [being] capable of being stabilized in a state of forming an angle with respect to the box body including [sic, includes]: stabilizing at a closed position corresponding to the state of forming an angle of 0 degrees with respect to the box body, stabilizing at a fully open position corresponding to the state of forming a right angle or an obtuse angle with respect to the box body, and stabilizing at a position between the closed position and the fully open position;
Wagman’s lid/cover 120 is stable in both an open position (0 degrees) and a closed position (an obtuse angle), respectively. Id. at ¶¶ 192, 193, FIGs.22A–D. Wagman’s lid/cover 120 is not configured to be stabilized between these two positions. Id. at ¶ 193, 196, FIG.22C.
“the box body is provided therein with an angle detector which is capable of detecting a rotation angle of the rotating shaft and outputting a detected signal;
Housing/body 105 similarly contains a lid sensor 220, such as a switch, a capacitive sensor, a magnetic sensor or an optical sensor. Id. at ¶ 132, FIG.2. Sensor 220 outputs a signal indicating one of two states: lid open and lid closed, which correspond to Id.
Because joint 2230 does not appear to rotate, sensor 220 does not detect a rotation angle of a rotating shaft. See id. at ¶¶ 192–197, FIGs.22A–22D. It instead detects the rotation angle of lid 120. See id.

Housing/body 105 includes a case processor 210. Id. at ¶ 122, FIG.2.
“the earphone box processor receives the detected signal, and when determining that a detected angle value indicated by the detected signal matches a preset angle value, outputs an operation instruction corresponding to the matched preset angle value.”
Processor 210 receives the open/closed signal from sensor 220 and responsively controls the operation of multiple devices, including earbuds 115a, 115b, based on the open/closed status of lid 120. Id. at ¶ 132, FIG.2. For example, when processor 210 determines from sensor 220 that lid 120 is open, processor 210 turns on the earbuds’ radios and begins pairing them with a portable terminal. Id. When processor 210 determines from sensor 220 that lid 120 is closed, processors 210 turns off the earbuds’ radios. Id.

Table 1
The table above shows that the Wagman references describes a case 100 for a pair of earbuds 115a, 115b and that the described case 100 is very similar to the claimed earphone box. The two devices differ only in the way the housing/body and lid/cover are coupled. Wagman appears to couple lid 120 to housing 105 with a fixed shaft 2230, such that lid 120 rotates about 
The Case reference, like Wagman, describe features of a hinge used to position a lid relative to another member. Case at Abs., ¶¶ 4, 5, 23–32, FIGs.1–3. Case, in particular, describes a friction hinge 10 that is useful to retain a lid at a variety of desired angles, which is often used in positioning the monitors of laptop computers. Id. at ¶¶ 4, 5. Hinge 10 includes a first member 12 is coupled to a second member 14, which includes a shaft portion 28 that circumferentially wraps around a shaft 16 extending from a first end 24 to a second end 26. Case at ¶¶ 23–32, FIGs.1–3. Shaft 16 and second member 14 are formed through injection molding to provide complementary teeth or grooves that provide each with a polygonal shape. Id. Second member 14 is made of a more elastic material to allow it to slightly deform as shaft 16 is rotated. Id. Second member 14 further includes a gap 30 to facilitate the rotation of shaft 16. Id. Through this construction, Case’s hinge allows for first member 12 to move throughout a range of motion and to be stably held at multiple angles throughout the entire range of motion between a fully closed position and a fully open position. Id.

Claim 2 depends on claim 1 and further requires the following:
“wherein the box cover is provided with a bump, the angle detector comprises a touch switch disposed in the box body and corresponding to the bump, and when the box cover is rotated relative to the box body, the bump is capable of triggering the touch switch to complete the detection of the rotation angle of the rotating shaft.”
Wagman’s case 100 includes a lid sensor 220, such as a mechanical or electrical switch. Wagman does not describe the sensor 220 in any more 
The Tsuchiya reference describes a lid angle sensor. Tsuchiya configures a lid 4 with a rib 11 located below the rotating axis. Id. at ¶ 11, FIG.3. As lid 4 is opened away from main body 9, rib 11 moves towards a lid angle sensor switch 12 contained in main body 9. Id. at ¶¶ 13–15. Once lid 4 moves beyond a set angle, rib 11 presses switch 12, indicating that lid 4 has moved beyond the set angle. Id. Accordingly, Tsuchiya would have taught one of ordinary skill in the art one known way to implement a lid angle sensor capable of detecting the opening angle of a lid relative to a housing. One of ordinary skill in the art would have then reasonably expected that a similar type of sensor would be suitable for implementing Wagman’s lid sensor 220. This would have suggested configuring Wagman’s lid 120 such that its extension 2225 would act like Tsuchiya’s rib 11 and press/release a switch 12 when it has reached a predetermined angle, to indicate that lid 120 has been opened/closed. For the foregoing reasons, the combination of the Wagman, the Case and the Tsuchiya references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein two sides of the bump are rounded.”
The Tsuchiya reference suggests forming Wagman’s lid 120 to include a rib/bump that is rounded on two sides. See Tsuchiya at FIG.3(c) (depicting 
Claim 4 depends on claim 2 and further requires the following:
“wherein the angle detector comprises a plurality of toggle switches disposed in the box body which are capable of engaging with a plurality of bumps disposed on the box cover respectively, and when the box cover is rotated to a closed position, a fully open position, and a position between the closed position and the fully open position, a corresponding bump on the box cover triggers a corresponding toggle switch on the box body to complete the detection of the rotation angle of the rotating shaft.”
The obviousness rejection of claims 1 and 2 show that the combination of the Wagman, Case and Tsuchiya references suggest implementing Wagman’s lid sensor 220 with a rib/bump on lid 120 and a cooperating switch in housing 105. Lid sensor 220 then indicates when lid 120 is open or closed. The combination does not address the inclusion of multiple toggle switches, bumps or the ability of sensor 220 to indicate an intermediate angular opening between an opened position and a closed position. The obviousness rejection of claim 1 further shows that it would have been obvious to implement Wagman’s pivotable joint 2230 as a friction hinge that holds lid 120 in a number of angular positions between an opened position and a closed position.
The Alshinnawi reference describes a laptop computer with advanced power saving features based on the position of a lid portion 14. Alshinnawi at Abs., ¶¶ 4–8, FIGs.1–4. This is relevant to Wagman, since Wagman similarly 
These teachings from Alshinnawi concerning power savings taken in combination with the base Wagman reference would have then reasonably suggested to one of ordinary skill in the art at the time of filing adding additional angle sensors to Wagman’s case 100—namely, ribs/bumps to Wagman’s lid 120 and corresponding switches in Wagman’s housing 105—to detect any desired number of stable holding angles for lid 120. It would have also then have been obvious to use case processor 210 to correspondingly issue a power savings instruction. For the foregoing reasons, the combination of the Wagman, the Case, the Tsuchiya and the Alshinnawi references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein under a situation in which the box cover is rotated to a position between the closed position and the fully open position, three bumps are provided on the box cover with an angle formed between every two bumps, and three toggle switches are provided on the box body among which a first toggle switch engages with a first bump, a second toggle switch engages with a second bump, and a third toggle switch engages with a third bump;
“when the box cover is rotated to the closed position, the first bump triggers the first toggle switch and a signal indicating being closed is output to the earphone box processor;

“when the box cover is rotated to a half open position, the second bump located between the first bump and the third bump triggers the second toggle switch and a signal indicating being half opened is output to the earphone box processor.”
Claim 6 depends on claim 4 and further requires the following:
“wherein there is one and only one bump triggers and engages with the one and only one toggle switch on the box body when the box cover is rotated to a specific position.”
The obviousness rejection of claims 1, 2 and 4 shows the obviousness of incorporating multiple rib-switch pairs in Wagman’s lid 120 and housing 105 to detect any desired multiple of opening angles (e.g., open, half open, closed) and to correspondingly perform a power savings instruction. For the foregoing reasons, the combination of the Wagman, the Case, the Tsuchiya and the Alshinnawi references makes obvious all limitations of the claim.
Claim 7 depends on claim 2 and further requires the following:
“wherein the angle detector comprises a roller switch disposed in the box body, and the roller switch is capable of engaging with a plurality of bumps disposed on the box cover;
“when the box cover is rotated to a closed position, a fully opened position, and a position between the closed position and the fully open position, a corresponding bump on the box cover triggers the roller switch to complete the detection of the rotation angle of the rotating shaft.”
The obviousness rejection of claims 1, 2 and 4 shows the obviousness of incorporating multiple rib-switch pairs in Wagman’s lid 120 and housing 105 to detect any desired multiple of opening angles (e.g., open, half open, closed) 
Claim 8 depends on claim 4 and further requires the following:
“wherein the toggle switches are arranged on a circuit board in the box body, and the bumps are arranged on a surface of a connection portion of the box cover connected to the rotating shaft with an angle formed between every two bumps.”
The obviousness rejection of claims 1, 2 and 4 show the obviousness of implementing Wagman’s lid sensor 120 with a plurality of rib-switch pairs that detect a particular opening angle, ranging between open and closed. The ribs would be located in the same position as Tsuchiya’s rib 11, placing them below Wagman’s pivotable joint 2230—in place of extension 2225. See Wagman at FIG.22B; Tsuchiya at FIG.3(c). Because there would be multiple ribs corresponding to a particular opening angle, one of ordinary skill would 
Claim 9 depends on claim 1 and further requires the following:
“wherein a magnetic fixing member is disposed at an end of the box body away from the rotating shaft, and the magnetic fixing member attracts and fixes the box cover when the box cover is rotated to the closed position.”
Wagman describes a magnetic fixing member 1320a located at the opposite end of hinge 2220 and which retains lid 120 closed. Wagman at ¶¶ 178–191, FIGs.13–21. For the foregoing reasons, the combination of the Wagman and the Case references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein a charging circuit is provided on a circuit board in the box body to charge a battery of the earphone contained in the box body; and
“a battery indicator and a pairing button are disposed in a central position of the box body at an end where the rotating shaft is disposed, the battery indicator indicates an electricity quantity of the battery of the earphone, and the pairing button is operable to place the earphone in a pairing mode.”
Id. at ¶ 110. Wagman does not specify locating these items in the claimed locations, but the claimed locations are a mere matter of design choice based on available space and aesthetics. See MPEP § 2144.04(I), (VI)(C). For the foregoing reasons, the combination of the Wagman and the Case references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the box body is further provided therein with a cavity for containing the earphone;
“the cavity is provided therein with a contact group capable of being electrically connected with the earphone;
“the contact group comprises a charging contact and a communication contact;
“the charging contact is for charging the earphone through the earphone box, and the communication contact is for data transmission between the earphone box and the earphone contained in the box body.”
Wagman’s case 105 includes cavities 110a, 110b corresponding to earbuds 115a, 115b. Wagman at ¶ 117, FIG.1. Each cavity includes charging and communication contacts 340 to charge earbuds 115a, 115b and to communicate between case 100 and earbuds 115a, 115b. Id. at ¶ 143, FIG.3. In one example, contacts conform to the USB standard, Wagman at ¶ 143, which includes two power pins and two data pins. See InterfaceBus.com. For 
Claim 12 depends on claim 1 and further requires the following:
“wherein the rotating shaft is a regular prism having a radial cross section of a regular polygon, the radial cross section of the shaft hole in the box cover for mounting the rotating shaft and the radial cross section of the rotating shaft are the same regular polygon, and a slit is provided on a wall of the shaft hole so as to stabilize the box cover in the state of forming an acute angle with respect to the box body.”
The obviousness rejection of claim 1 shows the obviousness of forming Wagman’s pivotable joint 1317 or 2230 and its corresponding shaft opening as regular prisms having radial cross sections of regular polygons as described in the Case reference. See Case at ¶¶ 25–30, FIGs.1, 2 (describing a first member 12 having a shaft 16 and corresponding shaft hole portion 28 in a second member 14, where shaft 16 and portion 28 are similarly shaped as regular polygons). The rejection of claim 1 also shows the obviousness of forming the shaft hole with a slit, like Case’s gap 30 in second member 14. See id. at ¶¶ 31–32, FIGs.2, 3A–3C. For the foregoing reasons, the combination of the Wagman and the Case references makes obvious all limitations of the claim.
Claim 13 is drawn to “an earphone box.” The following table illustrates the correspondence between the claimed earphone box and the Wagman reference.
Claim 13
The Wagman Reference

The Wagman reference describes a case 100 for a pair of wireless earbuds 115a, 115b. Wagman at ¶ 117, FIG.1.
“wherein the earphone box comprises a box body and a box cover;
Case 100 includes a housing 105, or box body, and a lid/cover 120. Id. at ¶¶ 117, 118, FIG.1.
“the box body is for containing an earphone, and is provided therein with a left cavity and a right cavity which are symmetrical about the central line of the box body and are for receiving the earphone;
Housing 105 contains earbuds 115a, 115b in left and right cavities disposed symmetrically about the boxes center line. Id. at ¶¶ 117, 118, 170, FIGs.1, 10.

“the box body is connected to the box cover through a rotating shaft, and
Housing 105 connects to lid/cover 120 through a spring-actuated, over-center mechanism 2220 that includes a pivotable joint 2230. In another example, lid 120 is connected with a hinge 1317, but uses a magnetic over-center mechanism instead of a spring-actuated one. Wagman at ¶¶ 178–191, FIGs.13–21.
Lid 120 rotates around joint 2230, suggesting that joint 2230 is a fixed shaft, not a rotating shaft. See id. at ¶ 193, FIG.22B.
“the box cover is rotatable relative to the box body and capable of being stabilized in a state of forming an angle with respect to the box body;
Lid/cover 120 rotates relative to body/housing 105. Id. at ¶¶ 192–197, FIGs.22A–22D. Mechanism 2220 mechanically retains lid/cover 120 in a stable open or closed position due to the interaction between spring-loaded arm 2235 and extension 2225. Id. In the magnetic embodiment, elements 1320a, 1320b, 1315a and 1315b provide the Id. at ¶¶ 178–191, FIGs.13–21.
wherein [being] capable of being stabilized in a state of forming an angle with respect to the box body including [sic, includes]: stabilizing at a closed position corresponding to the state of forming an angle of 0 degrees with respect to the box body, stabilizing at a fully open position corresponding to the state of forming a right angle or an obtuse angle with respect to the box body, and stabilizing at a position between the closed position and the fully open position;
Wagman’s lid/cover 120 is stable in both an open position (0 degrees) and a closed position (an obtuse angle), respectively. Id. at ¶¶ 192, 193, FIGs.22A–D. Wagman’s lid/cover 120 is not configured to be stabilized between these two positions. Id. at ¶ 193, 196, FIG.22C.
“the box body is provided therein with an angle detector which is capable of detecting a rotation angle of the rotating shaft and outputting a signal;
Housing/body 105 similarly contains a lid sensor 220, such as a switch, a capacitive sensor, a magnetic sensor or an optical sensor. Id. at ¶ 132, FIG.2. Sensor 220 outputs a signal indicating one of two states: lid open and lid closed, which correspond to the angles of lid 120 when it is fully open or fully closed relative to housing 105. Id.
Because joint 2230 does not appear to rotate, sensor 220 does not detect a rotation angle of a rotating shaft. See id. at ¶¶ 192–197, FIGs.22A–22D. It instead detects the rotation angle of lid 120. See id.
“the box body is further provided therein with an earphone box processor;
Housing/body 105 includes a case processor 210. Id. at ¶ 122, FIG.2.
“the earphone box processor receives the signal of the angle detector, and when determining that a detected angle value indicated by the signal of the angle detector matches a 
Id. at ¶ 132, FIG.2. For example, when processor 210 determines from sensor 220 that lid 120 is open, processor 210 turns on the earbuds’ radios and begins pairing them with a portable terminal. Id. When processor 210 determines from sensor 220 that lid 120 is closed, processors 210 turns off the earbuds’ radios. Id.

Table 2
The table above shows that the Wagman references describes a case 100 for a pair of earbuds 115a, 115b and that the described case 100 is very similar to the claimed earphone box. The two devices differ only in the way the housing/body and lid/cover are coupled. Wagman appears to couple lid 120 to housing 105 with a fixed shaft 2230, such that lid 120 rotates about shaft 2230 instead of rotating with shaft 2230. Also, Wagman’s lid 120 is not stable between its open position (FIG.22D) and its closed position (FIG.22A). The claimed earphone box includes a rotating shaft whose rotation may be detected and communicated to a processor. These differences are not patentably significant.
The Case reference, like Wagman, describe features of a hinge used to position a lid relative to another member. Case at Abs., ¶¶ 4, 5, 23–32, FIGs.1–3. Case, in particular, describes a friction hinge 10 that is useful to retain a lid at a variety of desired angles, which is often used in positioning the monitors of laptop computers. Id. at ¶¶ 4, 5. Hinge 10 includes a first Id. Second member 14 is made of a more elastic material to allow it to slightly deform as shaft 16 is rotated. Id. Second member 14 further includes a gap 30 to facilitate the rotation of shaft 16. Id. Through this construction, Case’s hinge allows for first member 12 to move throughout a range of motion and to be stably held at multiple angles throughout the entire range of motion between a fully closed position and a fully open position. Id.
Based on the combined teachings of Wagman and Case, the claimed rotating shaft would have been known to one of ordinary skill in the art. One of ordinary skill in the art at the time of filing would have also reasonably expected that a rotating shaft, like Case’s friction hinge 10, would be useful in implementing Wagman’s joint 2230. One of ordinary skill would have also recognized that implementing joint 2230 with a rotating shaft, like friction hinge 10, would beneficially enable a user to stably position lid 120 at a variety of desired angles between a fully closed and a fully open position. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to replace Wagman’s joint 2230 with a rotating shaft, like Case’s friction hinge 10. Lid sensor 220 would then detect the rotation of 
Claim 14 depends on claim 13 and further requires the following:
“wherein the preset angle values comprises a first angle value indicating that the box cover is rotated to form a closed state with respect to the box body, a second angle value indicating that the box cover is rotated to form an acute angle with respect to the box body, and a third angle value indicating that the box cover is rotated to a fully open state with respect to the box body;
“the earphone box processor is specially configured to:
“when the detected angle value matches the first angle value, output a corresponding operation instruction for stopping to pair with the [sic, a] mobile smart terminal;
“when the detected angle value matches the second angle value, output a corresponding operation instruction for starting to pair with the mobile smart terminal;
“when the detected angle value matches the third angle value, output a corresponding operation instruction for controlling the mobile smart terminal to output a pop-up window prompt.”
The obviousness rejection of claims 1, 2 and 4 shows the obviousness of incorporating multiple rib-switch pairs in Wagman’s lid 120 and housing 105 to detect any desired multiple of opening angles (e.g., open, half open, closed) and to correspondingly perform a sequence of power savings instructions. This power savings sequence is directly applicable to Wegman, who discloses a particular power-up sequence.
Id. at ¶¶ 287, FIG.51. When lid 120 is open, Wagman suggests turning on the radios and pairing with a host device terminal, like a portable media player or smartphone. Id. at ¶ 20, 21, 23, 260, 274–286, FIGs.47–51. The pairing process results in the host device displaying a prompt asking if pairing should be performed. Id. at ¶ 284, FIG.49.
As just shown, Wagman discloses at least four power-up sequence steps: power off, power on, initiate pairing, confirm pairing. Wagman, however, controls the sequence with information about only two lid angles (i.e., open and closed). Given the obviousness of sequentially controlling power based on lid position, see obviousness rejection of claim 4, one of ordinary skill in the art at the time of filing would have recognized that Wagman’s sequential power-up sequence would also benefit from a sequential control scheme. This would have suggested tracking multiple lid angles (e.g., closed, half open, fully open) and initiating at least one power-up sequence step (e.g., power off, power on, pair, confirm pairing) at each detected angle Accordingly, it would have been obvious to turn off a radio and stop pairing when lid 120 is closed, to turn on the radio and begin pairing when lid 120 is half open and to confirm pairing on the host when lid 120 is fully open. For the foregoing reasons, the combination of the Wagman, the Case, the 
Claim 15 is drawn to “a method for controlling an earphone box.” The following table illustrates the correspondence between the claimed earphone box and the Wagman reference.
Claim 15
The Wagman Reference
“15. (Original) A method for controlling an earphone box,
The Wagman reference describes a case 100 for a pair of wireless earbuds 115a, 115b. Wagman at ¶ 117, FIG.1.
“the earphone box comprising a box body and a box cover, the box body and the box cover being connected through a rotating shaft, and
Case 100 includes a housing 105, or box body, and a lid/cover 120. Id. at ¶¶ 117, 118, FIG.1. Housing 105 connects to lid/cover 120 through a spring-actuated, over-center mechanism 2220 that includes a pivotable joint 2230. In another example, lid 120 is connected with a hinge 1317, but uses a magnetic over-center mechanism instead of a spring-actuated one. Wagman at ¶¶ 178–191, FIGs.13–21.
Lid 120 rotates around joint 2230, suggesting that joint 2230 is a fixed shaft, not a rotating shaft. See id. at ¶ 193, FIG.22B.
“the box body being provided therein with an angle detector,
Housing/body 105 similarly contains a lid sensor 220, such as a switch, a capacitive sensor, a magnetic sensor or an optical sensor. Id. at ¶ 132, FIG.2. Sensor 220 outputs a signal indicating one of two states: lid open and lid closed, which correspond to the angles of lid 120 when it is fully Id.
Because joint 2230 does not appear to rotate, sensor 220 does not detect a rotation angle of a rotating shaft. See id. at ¶¶ 192–197, FIGs.22A–22D. It instead detects the rotation angle of lid 120. See id.

“the box cover being stabilized in a state of forming an angle with respect to the box body, wherein capable of being stabilized in a state of forming an angle with respect to the box body including [sic, includes]: stabilizing at a closed position corresponding to the state of forming an angle of 0 degrees with respect to the box body, stabilizing at a fully open position corresponding to the state of forming a right angle or an obtuse angle with respect to the box body, and stabilizing at a position between the closed position and the fully open position;
Wagman’s lid/cover 120 is stable in both an open position (0 degrees) and a closed position (an obtuse angle), respectively. Id. at ¶¶ 192, 193, FIGs.22A–D. Wagman’s lid/cover 120 is not configured to be stabilized between these two positions. Id. at ¶ 193, 196, FIG.22C.
“detecting a rotation angle of the rotating shaft to obtain a detected angle value;
Lid/cover 120 rotates relative to body/housing 105. Id. at ¶¶ 192–197, FIGs.22A–22D. Mechanism 2220 mechanically retains lid/cover 120 in a stable open or closed position due to the interaction between spring-loaded arm 2235 and extension 2225. Id. In the magnetic embodiment, elements 1320a, 1320b, 1315a and 1315b provide the stability. Id. at ¶¶ 178–191, FIGs.13–21.

“when the detected angle value matches a preset angle value, outputting an operation instruction corresponding to the matched preset angle value.”
Processor 210 receives the open/closed signal from sensor 220 and responsively controls the operation of multiple devices, including earbuds 115a, 115b, based on the open/closed status of lid 120. Id. at ¶ 132, FIG.2. For example, when processor 210 determines from sensor 220 that lid 120 is open, processor 210 turns on the earbuds’ radios and begins pairing them with a portable terminal. Id. When processor 210 determines from sensor 220 that lid 120 is closed, processors 210 turns off the earbuds’ radios. Id.

Table 3
The table above shows that the Wagman references describes a case 100 for a pair of earbuds 115a, 115b and a control method for that case and that the described case 100 and control method are very similar to the claimed method. The two methods differ only in the way the housing/body and lid/cover are coupled. Wagman appears to couple lid 120 to housing 105 with a fixed shaft 2230, such that lid 120 rotates about shaft 2230 instead of rotating with shaft 2230. Also, Wagman’s lid 120 is not stable between its open position (FIG.22D) and its closed position (FIG.22A). The claimed earphone box includes a rotating shaft whose rotation may be detected and communicated to a processor. These differences are not patentably significant.
The Case reference, like Wagman, describe features of a hinge used to position a lid relative to another member. Case at Abs., ¶¶ 4, 5, 23–32, Id. at ¶¶ 4, 5. Hinge 10 includes a first member 12 is coupled to a second member 14, which includes a shaft portion 28 that circumferentially wraps around a shaft 16 extending from a first end 24 to a second end 26. Case at ¶¶ 23–32, FIGs.1–3. Shaft 16 and second member 14 are formed through injection molding to provide complementary teeth or grooves that provide each with a polygonal shape. Id. Second member 14 is made of a more elastic material to allow it to slightly deform as shaft 16 is rotated. Id. Second member 14 further includes a gap 30 to facilitate the rotation of shaft 16. Id. Through this construction, Case’s hinge allows for first member 12 to move throughout a range of motion and to be stably held at multiple angles throughout the entire range of motion between a fully closed position and a fully open position. Id.
Based on the combined teachings of Wagman and Case, the claimed rotating shaft would have been known to one of ordinary skill in the art. One of ordinary skill in the art at the time of filing would have also reasonably expected that a rotating shaft, like Case’s friction hinge 10, would be useful in implementing Wagman’s joint 2230. One of ordinary skill would have also recognized that implementing joint 2230 with a rotating shaft, like friction hinge 10, would beneficially enable a user to stably position lid 120 at a variety of desired angles between a fully closed and a fully open position. 
Claim 16 depends on claim 15 and further requires the following:
“wherein the preset angle values comprises a first angle value indicating that the box cover is rotated to form a closed state with respect to the box body, a second angle value indicating that the box cover is rotated to form an acute angle with respect to the box body, and a third angle value indicating that the box cover is rotated to form a fully open state with respect to the box body;
“the step of comparing the detected angle value with preset angle values, and when the detected angle value matches a preset angle value, outputting an operation instruction corresponding to the matched preset angle value comprises:
“when the detected angle value matches the first angle value, outputting a corresponding operation instruction for stopping to pair with the mobile smart terminal;
“when the detected angle value matches the second angle value, outputting a corresponding operation instruction for starting to pair with the mobile smart terminal; and
“when the detected angle value matches the third angle value, outputting a corresponding operation instruction for controlling the mobile smart terminal to output a pop-up window prompt.”
The obviousness rejection of claims 1, 2 and 4 shows the obviousness of incorporating multiple rib-switch pairs in Wagman’s lid 120 and housing 105 
When lid 120 is closed, Wagman suggests turning off the radios in earbuds 115a, 115b, which effectively stops the pairing between the earbuds 115a, 115b and a host device. Id. at ¶¶ 287, FIG.51. When lid 120 is open, Wagman suggests turning on the radios and pairing with a host device terminal, like a portable media player or smartphone. Id. at ¶ 20, 21, 23, 260, 274–286, FIGs.47–51. The pairing process results in the host device displaying a prompt asking if pairing should be performed. Id. at ¶ 284, FIG.49.
As just shown, Wagman discloses at least four power-up sequence steps: power off, power on, initiate pairing, confirm pairing. Wagman, however, controls the sequence with information about only two lid angles (i.e., open and closed). Given the obviousness of sequentially controlling power based on lid position, see obviousness rejection of claim 4, one of ordinary skill in the art at the time of filing would have recognized that Wagman’s sequential power-up sequence would also benefit from a sequential control scheme. This would have suggested tracking multiple lid angles (e.g., closed, half open, fully open) and initiating at least one power-up sequence step (e.g., power off, power on, pair, confirm pairing) at each detected angle 
Claim 17 depends on claim 15 and further requires the following:
“wherein providing a bump on the box cover, and providing a touch switch corresponding to the bump in the box body; and
“completing the detection of the rotation angle of the rotating shaft by triggering the touch switch by the bump when the box cover is rotated relative to the box body.”
Wagman’s case 100 includes a lid sensor 220, such as a mechanical or electrical switch. Wagman does not describe the sensor 220 in any more detail, and does not anticipate the structural details of the claimed angle detector.
The Tsuchiya reference describes a lid angle sensor. Tsuchiya configures a lid 4 with a rib 11 located below the rotating axis. Id. at ¶ 11, FIG.3. As lid 4 is opened away from main body 9, rib 11 moves towards a lid angle sensor switch 12 contained in main body 9. Id. at ¶¶ 13–15. Once lid 4 moves beyond a set angle, rib 11 presses switch 12, indicating that lid 4 has moved beyond the set angle. Id. Accordingly, Tsuchiya would have taught one of ordinary skill in the art one known way to implement a lid angle sensor capable of detecting the opening angle of a lid relative to a housing. One of 
Claim 18 depends on claim 15 and further requires the following:
“wherein providing a plurality of bumps on the box cover and a plurality of toggle switches in the box body, the plurality of toggle switches being engageable with the plurality of bumps respectively; and
“completing the detection of the rotation angle of the rotating shaft by triggering a corresponding toggle switch on the box body by a corresponding bump on the box cover when the box cover is rotated to a closed position, a fully open position, and a position between the closed position and the fully open position;
“or providing a plurality of bumps on the box cover and a roller switch in the box body, the roller switch being engageable with the plurality of bumps; and
“completing the detection of the rotation angle of the rotating shaft by triggering the roller switch by a corresponding bump on the box cover when the box cover is rotated to a closed position, a fully open position, and a position between the closed position and the fully open position.”
The obviousness rejection of claims 1 and 2 show that the combination of the Wagman, Case and Tsuchiya references suggest implementing Wagman’s lid sensor 220 with a rib/bump on lid 120 and a cooperating switch 
The Alshinnawi reference describes a laptop computer with advanced power saving features based on the position of a lid portion 14. Alshinnawi at Abs., ¶¶ 4–8, FIGs.1–4. This is relevant to Wagman, since Wagman similarly uses the open/closed status of lid 120 to control power usage of processor 210 and earbuds 115a, 115b. Wagman at ¶ 132. Alshinnawi expands on Wagman’s idea by including multiple sensors 13, 15, 17 in order to detect multiple opening angles that are each tied to different power settings. Alshinnawi at ¶¶ 24–28, FIGs.1–4.
These teachings from Alshinnawi concerning power savings taken in combination with the base Wagman reference would have then reasonably suggested to one of ordinary skill in the art at the time of filing adding additional angle sensors to Wagman’s case 100—namely, ribs/bumps to Wagman’s lid 120 and corresponding switches in Wagman’s housing 105—to detect any desired number of stable holding angles for lid 120. It would have 
Summary
Claims 1–18 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Applicant’s Reply at 8–15 (01 June 2021) includes comments pertaining to the claim amendments included in the Reply and the rejections included in this Office action. Applicant provides an overview of the claimed invention (Reply at 8–10) and contrasts that with the Wagman reference. Applicant notes that Wagman’s lid is not held in a stable position between a fully open position and a fully closed position (id. at 11–12). Applicant also notes that Wagman’s joint 2230 does not include a regular prims shape. (Id. at 12–13.) The ability to stably hold Wagman’s lid in multiple positions, including a fully closed position, a partially open position and a fully open position is addressed in the obviousness rejection of claim 1. In particular, the combination of Wagman and Case shows that it would have been obvious to replace Wagman’s joint 2230 with a known alternative, such as Case’s friction hinge 10. Lid sensor 220 would then detect the rotation of friction hinge 2230 along with the rotation of lid 120 since the two items would rotate together, just as Case’s first member 12 rotates with shaft 16. Applicant opines that Case somehow does not teach what is claimed, but does not provide any reason for this position. (Reply at 13.) Case plainly teaches a friction hinge with a regular prism shape that holds a lid stably in a fully closed position, a partially open position and a fully open position.
Applicant notes that neither Wagman, Case, Tsuchiya, Alshinnawi nor Chow describe detecting when a lid is open to an arbitrary angle between a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

7/26/2021